COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Retired Judge Olitsky*
Argued at Richmond, Virginia


ODEH BENJAMIN
                                         MEMORANDUM OPINION ** BY
v.   Record No. 2254-98-2                 JUDGE NORMAN OLITSKY
                                              JULY 18, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                   Oliver A. Pollard, Jr., Judge

           Mary Katherine Martin, Senior Assistant
           Public Defender, for appellant.

           Linwood T. Wells, Jr., Assistant Attorney
           General (Mark L. Earley, Attorney General, on
           brief), for appellee.


     Odeh Benjamin, appellant, was convicted of felony failure to

stop at the scene of an accident involving physical injury in

violation of Code § 46.2-894.   He argues the evidence was

insufficient to convict him of this offense.   We affirm his

conviction.

                                FACTS

     Reginald Morris testified that on November 28, 1996 at about

11:00 p.m., he was in his car, stopped at an intersection, waiting


     *
       Retired Judge Norman Olitsky took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400, recodifying Code § 17-116.01.
     **
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
to make a left turn.    A car driven by appellant struck Morris' car

on the rear passenger side.   Morris testified the impact "knocked

[his car] up maybe two or three feet."     Appellant's car drove onto

the sidewalk and stopped about forty or fifty feet away from

Morris' car.   Morris estimated "[a]bout two-thirds" of appellant's

car was on the sidewalk.

     Morris saw appellant "look back" at Morris' car, then

appellant made a right turn and drove away.     Morris obtained

appellant's license plate number and gave the police a description

of appellant's car.

     Morris testified the impact "took out like a good portion of

the trunk," pushing the trunk up.    It also damaged chrome fender

trim on the side of the car and damaged rear lights.    Morris saw

headlight damage on appellant's car.     Officer Kevin Johnson

reported to the accident scene and described Morris' vehicle as

"pretty severely damaged."

     Morris suffered back and neck pain from the incident and had

to be assisted into an ambulance.    He testified he felt "tense as

if [he]'d fallen or something."    Hospital staff administered

x-rays and gave Morris "some shots."     Morris later obtained

prescription pills for the pain, which lasted for several months

after the accident.    Morris also received "heat and traction"

treatments after the incident.

     Officer Mark Stefaniak looked for the car after the accident.

He saw appellant's vehicle, which had a damaged driver's side

                                 - 2 -
headlight and matched the description Morris gave the police.

Stefaniak stopped the car at 11:53 p.m. about three or four miles

from the scene of the accident.    Stefaniak stated the driver's

side door was "difficult to open," and there was "pretty extensive

damage" to appellant's car.    Stefaniak had to wrench open the

door.    Stefaniak arrested appellant for driving under the

influence of alcohol.

        Appellant testified Morris' car suddenly stopped in front of

appellant's car without using a turn signal.    Appellant stated he

tried to avoid striking Morris' car, and he turned his car to the

right.    However, the left side of appellant's car struck Morris'

car.    Appellant said he stopped "briefly," but because his

driver's license was suspended at the time, he drove toward his

home.    Appellant also testified he did not believe the accident

damaged Morris' vehicle.

                                ANALYSIS

        "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).

        Appellant was convicted of violating Code § 46.2-894, which

provides in pertinent part:

             The driver of any vehicle involved in an
             accident in which a person is killed or
             injured or in which an attended vehicle or

                                 - 3 -
          other attended property is damaged shall
          immediately stop as close to the scene of
          the accident as possible without obstructing
          traffic, as provided in § 46.2-888, and
          report his name, address, driver's license
          number, and vehicle registration number
          forthwith to the State Police or local
          law-enforcement agency, to the person struck
          and injured if such person appears to be
          capable of understanding and retaining the
          information, or to the driver or some other
          occupant of the vehicle collided with or to
          the custodian of other damaged property.

     "The duty imposed upon the driver of a vehicle involved in an

accident is not passive.   It requires positive, affirmative

action; -- that is, to stop and give the aid and information

specified."   Herchenbach v. Commonwealth, 185 Va. 217, 220, 38

S.E.2d 328, 329 (1946).

          Knowledge necessarily is an essential
          element of the crime. This does not mean
          that the person should have positive
          knowledge of the extent of the damage or
          injuries inflicted. It does mean that, in
          order to be guilty of violating the statute,
          "the driver must be aware that harm has been
          done; it must be present in his mind that
          there has been an injury; and then, with
          that in his mind, he must deliberately go
          away without making himself known. If an
          injury is inflicted under such circumstances
          as would ordinarily superinduce the belief
          in a reasonable person that injury would
          flow, or had flowed, from the accident or
          collision, then it is the duty of the
          operator to stop his vehicle."

Id. (citation omitted).

     In Kil v. Commonwealth, 12 Va. App. 802, 811, 407 S.E.2d

674, 679 (1991), we held, "the Commonwealth must prove that the

defendant possessed actual knowledge of the occurrence of the

                               - 4 -
accident, and such knowledge of injury which would be attributed

to a reasonable person under the circumstances of the case."

     Appellant admits he had actual knowledge of the occurrence of

the accident.   However, he argues he did not have knowledge of any

injury to Morris.

     The evidence proved appellant's car struck Morris' car with

such force that it caused Morris' car to move forward two to

three feet from a stationary position, and it caused appellant's

vehicle to veer out of control, stopping on the sidewalk forty

or fifty feet from the point of collision.    The impact pushed up

the trunk on Morris' car and damaged the side chrome fender trim

on the side of the car.    An officer at the scene described

Morris' car as "pretty severely damaged."    Appellant looked

toward Morris' car before leaving the scene, but he testified at

the trial that he did not believe the accident caused any damage

to Morris' car.     The trial judge was not required to accept

appellant's testimony.    "In its role of judging witness

credibility, the fact finder is entitled to disbelieve the

self-serving testimony of the accused and to conclude that the

accused is lying to conceal his guilt."     Marable v.

Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235

(1998).

     In addition, after the impact, appellant's car was damaged

to the point where the officer had difficulty opening the

driver's side door.    Under the circumstances of this accident, a

                                 - 5 -
reasonable person would have known that Morris was injured by

the force of the collision.   Furthermore, the evidence proved

Morris complained of back and neck pain at the scene of the

accident and received treatment at the hospital immediately

after the accident.   Therefore, from the evidence of the

circumstances of the accident, the damage caused to both

vehicles, and the nature of Morris' injuries, the trial judge

could conclude beyond a reasonable doubt that appellant

feloniously violated Code § 46.2-894.

     Accordingly, we affirm appellant's conviction.

                                                   Affirmed.




                               - 6 -